                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION


Travis Lemont Barksdale,         )
                                 )
                   Petitioner,   )
                                 )                  Civil Action No. 6:19-1544-BHH
v.                               )
                                 )                                 ORDER
Warden, FCI Williamsburg,        )
                                 )
                   Respondent.   )
________________________________)

       This matter is before the Court upon Petitioner Travis Lemont Barksdale’s pro se

petition for habeas corpus relief pursuant to 28 U.S.C. § 2241. In accordance with 28

U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(d) (D.S.C.), the matter was referred

to a United States Magistrate Judge for initial review.

       On June 5, 2019, Magistrate Judge Kevin F. McDonald issued a Report and

Recommendation (“Report”) outlining Petitioner’s conviction and sentence as well as the

previous motions filed by Petitioner.          Ultimately, the Magistrate Judge’s Report

recommends summarily dismissing the instant action because it is duplicative to a habeas

corpus petition filed by Petitioner in the United States District Court for the Southern District

of West Virginia, which remains pending. See Barksdale v. Rickard, Civil Action No. 1:17-

3216. Attached to the Order and Report was a notice advising the parties of their right to

file written objections to the Report within fourteen days of being served with a copy. On

June 24, 2019, Petitioner filed objections to the Magistrate Judge’s Report, essentially

agreeing with the Magistrate Judge’s recitation of the facts but asserting that this Court is

not required to dismiss this action as duplicative. (ECF No. 12.)
       The Magistrate Judge makes only a recommendation to the Court.                        The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, after review, the Court finds that Petitioner’s objections fail to point to any legal

or factual error in the Magistrate Judge’s analysis sufficient to alter the Magistrate Judge’s

findings and recommendations. Ultimately, the Court agrees with the Magistrate Judge that

the wise judicial administration weighs in favor of the dismissal of this action because it is

duplicative to another action that currently remains pending in another federal court.

       Accordingly, it is hereby ordered that Petitioner’s objections (ECF No. 12) are

overruled; the Magistrate Judge’s Report (ECF No. 8) is adopted and incorporated herein;

this action is summarily dismissed; and Petitioner is urged to present his arguments in the

duplicative action pending in the United States District Court for the Southern District of

West Virginia.



                                                2
      IT IS SO ORDERED.

                                 /s/Bruce H. Hendricks
                                 The Honorable Bruce Howe Hendricks
                                 United States District Judge

July 2, 2019
Charleston, South Carolina




                             3
